Citation Nr: 1142059	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased (compensable) rating for a recurrent staph infection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972 and from May 1975 to June 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office.  

In September 2010, the Veteran advised the RO that he wished to withdraw his previous request for a hearing before a Veterans Law Judge. 


FINDINGS OF FACT

1.  Residual scarring from a staph infection in the face measures .25 by .25 centimeters and no residual scarring from the staph infection involving the head, face, or neck is elevated or depressed on palpation, adherent to underlying tissue, and does not involve in an area exceeding six square inches (39 sq. cm.) any of the following:  hypo- or hyperpigmentation, abnormal skin texture, missing underlying soft tissue, or indurated or inflexible skin.  

2.  Residual scarring from a staph infection not involving the head, face, or neck is not deep and does not cause limited motion in an area of at least six square inches (39 sq. cm.).

3.  Residual scarring from a staph infection on the trunk involves an area of .5 sq. cm. and residual superficial scarring from a staph infection not involving the head, face, or neck not causing limitation of motion does not involve an area of 144 square inches (929 sq.cm.) or greater. 

4.  Residuals of a staph infection do not involve superficial scarring that is unstable or painful on examination, and there is no evidence of any limitation of functioning associated with these residuals.  

5.  Residuals of a staph infection involve .5 percent of total body surface and 1 percent of exposed body areas, and do not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12-month period. 


CONCLUSION OF LAW

The criteria for a compensable rating for a recurrent staph infection are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7806, 7813 (2011) (effective prior to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

The RO advised the Veteran of what the evidence must show to establish entitlement to an increased rating in a July 2006 notification letter issued prior to initial adjudication that described the types of information and evidence that the Veteran needed to submit to substantiate his claim.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  In particular regard to Dingess notice requirements, the Veteran was also advised regarding the elements of degree of disability and effective dates in the July 2006 notice letter.  Subsequent letters dated in May 2008 and July 2009 provided the Veteran with rating criteria relevant to his claim for an increased rating for residuals of a staph infection.  

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice by way of the July 2006, May 2008, and July 2009 notice letters.  Also, the RO provided the Veteran with a copy of the March September 2006 and March 2007 rating decisions, the October 2007 SOC, and the August 2010 SSOC which included a discussion of the facts of the claim, pertinent laws and regulations, notification of the bases of the decision, and a summary of the evidence considered to reach the decision.  Any prejudice which could have resulted from the Veteran not being provided with the specific notice contained in the May 2008 and July 2009 letters was cured by the readjudication in the August 2010 SSOC. 

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  

The Board further finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, and associated all records obtained with the claims folders.  Service treatment records (STRs) were also obtained and associated with the claims file.  The RO also informed the Veteran including by the appealed rating action, by the SOC, and by SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim for an increased rating for residuals of a recurrent staph infection.   

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested.  Records of post-service private treatment have been associated with the claims file, as have reports from and VA outpatient treatment dated through August 2010.  The Veteran was afforded an opportunity to address his claims, and did so by submitted statements.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  In short, in this case, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the initial rating assigned for period beginning October 1, 2005.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VA examinations for compensation purposes addressing the severity of the Veteran's recurrent staph infection were conducted in August 2006, September 2006 and January 2010.  The Board finds that these examinations, taken together with records of post-service private and VA treatment and the Veteran's own submitted statements, as discussed below, are adequate for the Board's adjudication herein.  The Veteran was duly afforded the opportunity to produce additional evidence to support his claim, and the VA examinations have provided adequate information to evaluate the Veteran's recurrent staph infection for rating purposes. 

In short, the Board has determined that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a compensable rating for a recurrent staph infection - that of objective or corroborating evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran.  Moreover, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice, and any presumption of error as to the first element of VCAA notice has been rebutted in this case.  See Shinseki v. Sanders, supra.  In sum, the Board concludes that all required notice and development assistance has been afforded to the appellant. 

II.  Legal Criteria/Analysis

Disability ratings are intended to compensate for reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
These ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The record reflects that service connection for a recurrent staph infection has been in effect since 1972, and that this disability has been rated as noncompensable since that time.  The Veteran seeks a compensable rating for this condition.  

The Veteran's staph infection is rated by analogy to 38 C.F.R. § 4.118, DC 7813 (Dermatophytosis) (In rating a disability that is not listed in the Rating Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20).

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708-4712 (Sept. 23, 2008).  Because the Veteran filed his claim in February 2006, the revised regulations do not apply to this claim. 

Under DC 7813, ratings are assigned based on disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  

A compensable rating for disfigurement of the head, face, or neck under DC 7800 requires one characteristic of disfigurement.  The eight characteristics of disfigurement, as listed in Note 1, are the following: (1) scar five or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  

A compensable rating under DC 7801 for scars other than the head, face, or neck requires scars that are deep or that cause limited motion and involve an area or areas exceeding 6 square inches (39 sq. cm.).  

A compensable rating may also be assigned under DC 7802 for scars other than the head, face, or neck that are superficial and do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater.  DC 7802.  

DC 7803 provides for a 10 percent rating for superficial scars that are unstable and superficial scars that are painful on examination warrant a 10 percent rating under the criteria codified at DC 7804.  Scars may also be rated on the basis of the limitation of function of the part affected under DC 7805.  

A compensable rating for dermatitis requires at least 5 percent but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during a 12-month period.  38 C.F.R. § 4.118, DC 7806.  Optionally and depending upon the predominant disability, ratings for dermatitis can be assigned on the basis of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805).  38 C.F.R. § 4.118, DC 7806.

The STRs include references in 1970 to boils in the right arm, neck, and forehead as well as cellulitis and erythema.  These reports also reflect ingrown hair and infections.  The first VA examination conducted after service in October 1972 showed a mild follicular infection in the beard and resulted in diagnoses to include a recurrent staph infection.  

The more recent clinical evidence includes reports from an August 2006 examination conducted for VA compensation purposes, at which time the Veteran described intermittent attacks of staph infections that last 7 to 10 days, with 5 such attacks during the past year.  He reported that these attacks made it too painful for him to wear clothes, causing him to miss work.  The Veteran reported that he did not receive any medical treatment for the condition during the previous year.  The physical examination at that time showed level scarring at the right index finger, belt line, inner thighs, forearms, and neck measuring 1cm. by 1 cm. with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.  No signs of skin disease were present.  

Another examination conducted for VA compensation purposes in September 2006 noted that there was no functional impairment resulting from his staph infections, and the physical examination revealed no current signs of skin disease but did reveal "many" scars on the hands, forearm and neck as residuals from past abscesses.  The diagnosis was changed to status post recurrent staph injections.   

VA outpatient treatment reports dated from 2006 to 2010 almost in there entirety refer to conditions unrelated to the skin disability at issue, with the "problems" lists recorded therein not including a staph infection.  However, a VA outpatient treatment report dated in September 2006 does show the Veteran complaining about skin itching, and an October 2006 medication list noted that the Veteran had been taking hydroxyzine for 8 months for "itch/anxiety."  Reports from a December 2007 VA dermatologic clinic for a biopsy for a suspicious lesion in the mid chest showed abundant telangiectasia in the face, neck, back, chest, arms, and hands.  (It is noted that service connection for skin cancer has not been granted, and was in fact denied by an April 2008 rating decision.  As a result, the contentions from the Veteran's representative in the September 2010 VA Form 646 with respect to a reported infection associated with skin cancer cannot be used as a basis for increased compensation for the separate skin disability for which service connection is in effect; namely, a recurrent staph infection.) 

The most recent pertinent evidence is contained in reports from an examination conduced for compensation purposes in January 2010.  The Veteran reported no current staph infections at that time, but reported having symptoms occurring as often as four times a year with each occurrence lasting 8 days.  It was reported that these attacks did not affect the Veteran's ability to perform daily functions and that he had not undergone any treatment for the condition in the past 12 months.  He again reported having difficulty wearing pants when the infections occur on his legs.  

The physical examination in January 2010 revealed signs of recurrent staph infections manifested by superficial scarring of the waist, face, neck, and forearms of the following characteristics:  less than six square inches of hypopigmentation with no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture or limitation of motion.   Residuals of a staph infection were said to involve .5 percent of total body surface and 1 percent of exposed body areas.  The lesions were said to not be associated with systemic disease or manifestations of a nervous condition.  

Scarring was described as including a scar on the anterior side of the trunk with multiple small circular scars on the waistline consistent with healed prior staph infections with cysts.  This scarring was nonlinear and calculated to involve an area of .5 sq. cm. and measure .25 cm. by .25 cm.  The scarring was not painful on examination, involved no breakdown of the skin, and was superficial in nature with no underlying tissue damage, inflammation, edema, or keloid formation.  The scarring was also said to be not disfiguring and to not limit motion or any other functioning.  

Additional scarring consistent with a healed prior recurrent staph infection with cysts involving the left forehead and cheek was described.  The scarring was said to be circular in nature, nonlinear, and in a calculated area of .5 sq. cm.  The entire scarring measured .25 cm by .25 cm.  The scar was not painful on examination and there was no skin breakdown.  The examiner described the scarring as being superficial in nature with no underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The scarring was not disfiguring and did not limit motion or other functioning.  It was also noted that the scarring did not adhere to underlying tissue and that it was level on palpation.  Scar texture was normal without areas that were shiny, scaly, atrophic or involving any irregularities.  Hypopigmentation was shown, but only in an area measuring .25 cm. by .25 cm.  There was no hyperpigmentation, induration, or inflexibility associated with this scarring and there was no loss of underlying soft tissue.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  Following the examination, the examiner remarked that the Veteran's staph infection was quiescent and also concluded that the staph infection residuals had no affect on the Veteran's daily activities.  

Applying the pertinent legal criteria to the clinical evidence obtained by way of the above examinations, which clearly contemplated these criteria, and VA outpatient treatment reports, the Board finds initially that because this evidence demonstrates no characteristics of disfigurement involving scarring of the head, face, or neck, a compensable rating cannot be assigned under DC 7800.  With respect to DC 7801, as the clinical evidence of record does not show that scarring other than the head, face, or neck is deep or causes limited motion in an exceeding 6 square inches (39 sq. cm.), a compensable rating cannot be assigned under this diagnostic code.  

Residual scarring from a staph infection involving the trunk covers an area of only .5 sq. cm., and the record does not otherwise show superficial scars other than the head, face, or neck that do not cause limited motion in an area or areas of 144 square inches (929 sq. cm.) or greater.  As such, a compensable rating cannot be assigned under DC 7802.  As there is no indication in the clinical evidence that there are superficial scars that are unstable or painful on examination, a compensable rating is not warranted under DCs 7803, or 7804, respectively.  In addition, as the examiner in January 2010 specifically found no limitation of functioning associated with any residuals of the staph infections, a compensable rating cannot be assigned under DC 7805.  

With respect to compensable rating under DC 7806, which requires at least 5 percent of the entire body or at least 5 percent of exposed areas to be affected, or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during a  12-month period, the service connected scarring was said to only affect .5 percent of the total body surface and 1 percent of exposed body areas at the January 2010 examination, and there is no indication on these reports, or any other clinical evidence of record, that the Veteran's staph infection has required systemic therapy such as described by the rating criteria for a total duration of less than 6 weeks during a 12 month period.  As such, a compensable rating cannot be assigned under DC 7806.  

In summary, and for the reasons stated above, the Board finds that the evidence preponderates against a conclusion that the criteria for a compensable rating for  recurrent staph infection are met under all potentially applicable diagnostic codes.  The Board has also considered whether this case warrants referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.  Here, however, the evidence does not reflect that the disability at issue has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In this regard, the VA examiner who conducted the January 2010 specifically found that residuals of a recurrent staph infection did not affect employment or daily functioning.  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008), in which the Court held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Hence, referral for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his skin disability has been more severe than is reflected by the noncompensable rating.  In particular, he has in written contentions and sworn testimony to a hearing officer at the RO in January 2010 referred to having such severe pain from lesions in his legs that he could not wear pants, causing him to miss work.  In this regard, medical evidence is generally required to address questions requiring medical expertise in a probative fashion; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu, supra.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, Buchanan, Davidson, supra.   

The Board has carefully considered the Veteran's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of symptomatology attributable to the service connected staph infections and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms attributable to his service connected staph infections.  The lay statements and testimony have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  The preponderance of the most probative evidence is against the assignment of a compensable rating for the service connected staph infections.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the governing diagnostic codes.  See Espiritu, supra. 

Such competent evidence concerning the nature and extent of the manifestations of the staph infections has been provided by the medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the Veteran's staph infection have been evaluated.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the Veteran's staph infections.  The preponderance of the most probative evidence is against the assignment of a higher rating, and the findings needed for a compensable evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

As reflected in the decision above, the Board has not found no variation in the symptomatology or clinical findings associated with a staph infection which would warrant the assignment of a staged rating.  See Hart, supra.  Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered as part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant is not appealing an initial rating.  Furthermore, as reflected by the January 2010 examination report, there is no impact upon daily functioning associated with residuals of a staph infection.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

ORDER

Entitlement to a compensable rating for a recurrent staph infection is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


